       Case 1:19-cv-09236-KPF Document 107 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,               19 Civ. 9236 (KPF)
                       -v.-
                                                              ORDER
IFINEX INC., et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiffs’ proposed case management order and

accompanying letter (Dkt. #103), as well as Defendants’ letter raising certain

objections to Plaintiff’s proposed case management order (Dkt. #106). The

Court understands from Defendants’ letter that the parties disagree on two

portions of the proposed order: (i) Defendants object to language in Paragraph

Three, Subsection J of the proposed order, stating that interim lead counsel

would have the sole authority, until further action of the Court, to conduct trial

on behalf of Plaintiffs and putative class members; and (ii) Defendants object to

Paragraphs Four through Eighteen of the proposed order, addressing the

reasonable fees and expenses that might be reimbursed “[i]f the Action is

certified as a class action, or as otherwise appropriate.” The Court addresses

each disagreement in turn.

      First, interim class counsel for Plaintiffs are directed to conform the

language appearing in Paragraph Three, Subsection J of the proposed order to

comport better with the authority conveyed to interim class counsel pursuant

to Federal Rule of Civil Procedure 23(g)(3). Specifically, a further order of the
         Case 1:19-cv-09236-KPF Document 107 Filed 05/08/20 Page 2 of 2



Court certifying a class would be required for interim class counsel to represent

putative class members at trial.

      Second, the Court declines to provide an advisory opinion as to what

would constitute reasonable attorneys’ fees or costs, should circumstances

arise in which Plaintiffs became entitled to recover such fees and costs.

Interim class counsel is, of course, welcome to create internal guidance

concerning how it will bill its time and costs in this matter. But such guidance

will not be adopted by the Court in a vacuum, much less at this very early

stage in the proceedings. Paragraph Four of the proposed case management

order adequately describes the possibility of an award of attorneys’ fees and

costs and is acceptable to the Court. Paragraphs Five through Eighteen are

not acceptable.

      The parties are ORDERED to conform the proposed case management

order with the directives provided in this Order and file a revised proposed case

management order for further review.

      SO ORDERED.

Dated:       May 7, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
